Title: To James Madison from George Ticknor, 29 March 1825
From: Ticknor, George
To: Madison, James


        
          Dear Sir,
          Boston March 29. ’25.
        
        Ever since Mrs. Ticknor & myself reached home about a month ago, we have been desirous to send yourself and Mrs. Madison some expression of our gratitude for the kindness you showed us, while we were in Virginia. Different circumstances have prevented us from doing this earlier; but, chiefly because I have not earlier obtained a copy of a remarkably happy engraving of General Lafayette, which I was very desirous of offering to Mrs. Madison, who had not seen it. I take the liberty of adding to it, a copy of a short Memoir of Lafayette, which I have lately printed because he was willing to correct it of some errors, it contained when it appeared as an article in the North American Review. I am aware, that these are but poor expressions of our feelings for the hospitality we received at Montpelier; but, if they may serve occasionally to remind you, that we are not insensible to it, we have done all we can hope to do.
        
        I am much pleased to see by the Newspapers, that your University is going into Operation. It is a great & very important experiment; & the Colleges of New England, are, I think, deeply interested in its success. Our system of instruction, which differs very little from the system that existed here a century ago, is but very imperfectly suited to our present condition. We must change before long, but the great difficulty is, to know, how we shall change, & what we shall do. With reference, therefore, to our present situation, I look upon your great experiment in Virginia as very valuable; & if at any time, you can send me any printed documents or other accounts, that will serve to mark its progress, I think they may be made to assist the cause of Education & Knowledge among us materially. We are in a sort of crisis now, or as a Geologist would call it, in a transition-state, & need all the light & assistance we can obtain. It is very important to us to know what inconveniences may arise from the present organization of your University, that we may avoid them.
        Mrs. Ticknor joins me in offering her best respects to yourself & Mrs. Madison. Nothing would give both of us more pleasure, than to be able to show you our family or friends what we may be able of the hospitality we enjoyed at Montpelier, & which we shall always recollect among the most agreeable circumstances of our lives. Accept the expression of our highest consideration.
        
          Geo: Ticknor
        
      